Citation Nr: 1220554	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  04-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial disability rating for major depressive disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1992 to May 1995.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the RO that, in pertinent part, assigned an initial 30 percent disability rating for depression, following the grant of service connection and effective from the date of claim on September 2, 2003.  The Veteran timely appealed for a higher initial rating.

In September 2008, the Veteran testified during a hearing before the undersigned at the RO.

In January 2009 and in November 2011, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2012, the RO increased the disability evaluation to 70 percent for major depressive disorder, effective September 2, 2003.  Because higher evaluations are available for major depressive disorder, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Because the issue of entitlement to a TDIU had been adjudicated and awarded by the RO in June 2010, and the Veteran did not appeal for an earlier effective date, that matter has been resolved.  As noted in the November 2011 remand, the Board finds it unnecessary to remand the matter for further action.


FINDING OF FACT

The Veteran's major depressive disorder has been manifested by severe impairment in social and occupational functioning, near-continuous depression, suicidal ideation, impaired memory, irritability, isolation, and difficulty adapting to stressful circumstances; gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others have not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for major depressive disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected major depressive disorder has been evaluated as initially 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9434, pertaining to mood disorders.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of depression.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

VA treatment records, dated in June 2003, show complaints of depression, secondary to a knee injury; and that the Veteran was unable to work.  At that time the Veteran was grossly oriented and casually dressed.  His speech was slow and soft.  His thought processes were goal-directed and logical.  He reported increased irritability and sadness, but denied crying spells.  He worried frequently about financial concerns because he was unable to work.  He reported suicidal ideation in the past, with the most recent episode being approximately one-and-a-half months ago.  Global assessment of functioning (GAF) scores at that time, following clinical evaluations, ranged from 45 to 51.

The report of a November 2003 VA examination reflects that the Veteran was alert, pleasant, and cooperative, and had good personal hygiene.  He demonstrated no impairment of thought processes or communication, and reported and demonstrated no delusions or hallucinations.  The examiner found no inappropriate behaviors reported or demonstrated.  The Veteran had some suicidal thoughts in the past, but not presently.  He was fully oriented to person, place, time, and situation.  He did report some memory loss in his inability to keep track of things.  He reported no obsessive or ritualistic behaviors which interfered with routine activities.  His rate and flow of speech were unimpaired and within normal limits.  He did not report any panic attacks or anxiety attacks.  The Veteran reported no significant impaired impulse control, but did report some anger and irritability as a part of his depression.  His sleep was impaired and varied, from one hour to 12 hours a night.  A GAF score of 40 was assigned.

VA treatment records, dated in October 2004, show that GAF scores ranged from 30 to 50, following clinical evaluations that month.  A biopsychosocial assessment, conducted in October 2006 and updated in August 2007, revealed that the Veteran's general appearance was clean; neatly groomed; and appropriately and casually dressed.  Psychomotor activity was unremarkable.  The Veteran's speech was fluent, coherent, and clear.  He was cooperative, friendly, relaxed, and attentive.  The Veteran's affect was normal and appropriate, and his mood was good.  His thought processes were logical, goal-directed, relevant, and coherent.  He reported no delusions, and no sleep impairment.  A GAF score of 40 was assigned.
                             
In October 2007, the Veteran reported staying alcohol-free; and denied experiencing hallucinations or delusions.  He was dressed in clean clothes, and his speech was with normal range in volume and tone.  His thought pattern seemed unremarkable.  

In September 2008, the Veteran testified that he was always outgoing, but that now he closed himself off to everyone and did not really socialize.  He testified that he spent an entire week in his home, and shut his phone off.  The Veteran testified that he took medication, but then had stopped the medication after the attempted suicide. 

In May 2010, the Veteran provided a history of depression and of one suicide attempt; and indicated that he was hospitalized following the attempt.  He no longer took psychiatric medications, and had agreed to further consultations with a social worker because he needed to talk to someone.

During a January 2012 VA examination, the Veteran reported attending individual therapy sessions from 2003 to 2010.  He denied any current suicidal ideation, intent, or plan.  Current symptoms included depressed mood, anhedonia, fatigue, difficulties with concentration, and feelings of worthlessness.  The Veteran reported extremely variable sleep patterns, with sleep onset between 1am and 6am, and awakening occurring between 12pm and 4pm.  He reported an extremely sedentary lifestyle, and spent much of his time watching television or playing on the computer.  The Veteran reported social isolation and irritability.  The examiner noted that these symptoms and current level of functioning were consistent with those reported during the previous VA examination.

Mental status examination in January 2012 revealed that the Veteran appeared well groomed with adequate hygiene, and was dressed casually and appropriately for the season.  He was oriented to person, place, and time.  The Veteran was pleasant and cooperative throughout the interview, and responded appropriately to all questions.  His mood appeared dysphoric, and his affect was broad.  His speech was normal in tone and prosody.  Cognitions, perceptions, and memory appeared to be intact.  Judgment and insight appeared adequate.  The Veteran denied any suicidal or homicidal ideation, intent, or plan.  On the Beck Depression assessment, the Veteran scored in the "severe" range for depression.  A GAF score of 40 was assigned.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the GAF score of 40 assigned by examiners primarily indicates major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  Examiners have noted that the Veteran is depressed, isolated, and unable to work.  It is apparent that his severe depression makes it difficult for him to adapt to stressful circumstances, like work.

Although the Veteran is not currently working, the evidence does not demonstrate that his major depressive disorder has been manifested by total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; an intermittent ability to perform activities of daily living; or disorientation to time or place-a degree of severity which would warrant a 100 percent rating.  Although the Board acknowledges that TDIU benefits were awarded, this award was based on total industrial impairment due to both his mental and physical disabilities.  Furthermore, even if total occupational impairment was conceded, the greater weight of the evidence does not reflect total social impairment.  As discussed above, the Veteran is severely socially isolated, as contemplated by his 70 percent rating; however, he nevertheless has been able to maintain a long term relationship with a girlfriend during much of the period under consideration in this appeal.  In fact, the most recent VA examination revealed that he was living with his fiancé, her children, and a nephew at the time, although the relationship was noted to be strained due to financial problems.
 
Since September 2, 2003, the overall evidence primarily reflects reports of a history of social isolation; a lack of motivation and decreased interest in activities; sleep disturbance; memory problems; and severe depression due, in part, to a deteriorating physical condition.  The Board notes that a severe depression was also indicated on the Beck Depression Inventory in November 2003, and at that time the Veteran marked "I don't have any thoughts of killing myself."  While there has been one suicide attempt since then when the Veteran's former wife decided to file for divorce, the Veteran has since indicated in May 2010 that he "would never kill himself because of the pain it would cause his daughter and mom."  Here, the preponderance of the evidence does not demonstrate a persistent danger of hurting self or others to warrant a higher initial disability rating.
  
The Board notes that an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected major depressive disorder is adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A clear preponderance of the evidence is against a disability rating in excess of 70 percent for major depressive disorder at any time, as the Veteran has not been shown to be totally socially and occupationally impairment and his disability has not been shown to be manifested by symptoms such as gross impairment in thought processes or communication, or persistent delusions or hallucinations.  Again, the objective clinical findings consistently fail to show that his disability meets the criteria for a higher initial rating.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity.  


ORDER

An initial disability rating in excess of 70 percent for a major depressive disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


